COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 ALAN FRAIRE,                                                    No. 08-19-00275-CR
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                               171st District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                            State.                               (TC# 20170D05623)

                                          O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until March 24, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Yvonne Rosales, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before March 24, 2021.

       IT IS SO ORDERED this 22nd day of February, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.